DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art disclose some of the claimed invention such as Hanselman ("Brushless permanent magnet motor design", chapters 4, 8, January 1, 2006) which disclose the design of the motor with constant back EMF and its relationship with number of turns in the slot and also the torque efficiency with relation to the air gap flux density (see pages 108-109), the prior art of record do not sufficiently disclose the combination of features including the second group of connectors of the A-phase winding and the first group of connectors of the B-phase winding being connected to a common lead-out wire; the second group of connectors of the B-phase winding and the first group of the C-phase winding being connected to a common lead-out wire; and the second group of connectors of the C-phase winding and the first group of connectors of the A-phase winding being connected to a common lead-out wire; wherein a contour circle of the smallest inner periphery of the stator has a diameter D, a contour circle of the largest outer periphery of the rotor has a diameter d, an air-gap flux density at an average gap between the stator and the rotor has a fundamental wave amplitude Bm1, the rotor has an axial length L, the total number of serially connected turns of each phase winding is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEX W MOK/Primary Examiner, Art Unit 2834